Citation Nr: 0027137	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.  In September 1999 the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for Crohn's 
disease and remanded the issue of entitlement to a rating in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD) to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, for additional 
development.  The case was returned to the Board in August 
2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's PTSD is in remission and productive of no 
more than mild symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available evidence necessary 
for an equitable disposition of the veteran's claim has been 
obtained.
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

VA outpatient records from March 1997 to January 1998 reveal 
a diagnosis of depression in March 1997.  The veteran 
complained of nightmares in April 1997.  He noted flashbacks, 
nightmares, and hypervigilance in May 1997 and PTSD was 
diagnosed.  On psychological evaluation in May 1997, it was 
noted that the veteran performed within normal limits and 
that no clinically significant impairment in cognition was 
seen.  PTSD was diagnosed in July, September, and November 
1997.

On VA psychiatric examination in December 1997, the veteran 
said that he was not working because of his physical problems 
but that he did not think that there was any reason mentally 
or emotionally why he could not return to work.  He said that 
he had been hospitalized in the past for alcohol dependence 
but had not used alcohol for two and a half years.  He 
indicated that he was married, that he had four children, 
that he got along well with his wife and children, and that 
he had friends.  He complained of anxiety, tremulousness, 
fearfulness, worry, tension, decrease in memory and 
concentration, and periods of depression.  

On mental status examination in December 1997, the veteran 
was described as casually but neatly dressed and well 
groomed.  He appeared mildly anxious.  He was alert and 
oriented with no clear deficit in cognition, memory, 
learning, or attention.  His thoughts were logical and 
coherent without flight of ideas or loose associations.  His 
judgment was considered good.  The diagnoses were PTSD, in 
remission; and alcohol dependence, in remission.  Current 
global assessment of functioning (GAF) was 71-80.  The 
examiner noted that the veteran was rather frank about the 
fact that he felt that he had very few symptoms relating to 
PTSD and his military experience and even had doubts about 
the initial diagnosis.
VA outpatient records from January to July 1998 include 
diagnoses of PTSD in June and July.

A May 1998 decision of the Social Security Administration 
(SSA) awarded benefits beginning January 1, 1997, for severe 
impairments consisting of an affective disorder, an anxiety 
disorder, and a history of Crohn's disease.

The veteran testified at a personal hearing at the RO in July 
1998 that he was receiving monthly psychiatric outpatient 
treatment, that he was taking medication for depression and 
anxiety, and that he had nightmares.  He wife also testified 
in support of his claim.

VA outpatient records from July 1998 to January 2000 reveal a 
diagnosis of PTSD in August 1998.

The report of a VA psychiatric examination of the veteran in 
December 1999 reflects that the examiner reviewed the 
veteran's claims folder.  The veteran indicated that he no 
longer went to the mental health clinic and that he did not 
want to take medications.  He noted a history of problems 
with anxiety and panic.  It was reported that the veteran was 
having anxiety symptoms related to a separation from his 
wife.  His anxiety symptoms were significantly reduced when 
he took Xanax.  The veteran said that he had not worked since 
1996 because he could not pass the physical.  He was 
described as fully functional with all activities of daily 
living.  He complained of feelings of nervousness and of 
anxiety attacks 2-3 times a month.

On mental status examination in December 1999, he veteran was 
able to verbalize in a reasonably coherent fashion without 
any pressured speech or any bizarre or unusual forms of 
speech.  He noted ongoing feelings of anxiety with episodes 
of chest pain and shortness of breath.  His symptoms were 
helped by medication.  He was described as fully oriented 
with no evidence of memory loss.  He had no problem with 
personal hygiene or other basic activity of daily living.  
His sleep was good with the medication that he was taking.  
The diagnoses were alcohol abuse and dependence, in 
remission; history of PTSD, no evident symptomatology; and 
anxiety disorder, not otherwise specified.  GAF was 65-70.  
The examiner agreed with the conclusion noted on VA 
examination in December 1997 that the veteran had minimal to 
no PTSD symptomatology.  It was noted that the veteran did 
appear to have an anxiety disorder with some panic symptoms, 
which responded to medication.  It was the examiner's opinion 
that the veteran did not have any social or industrial 
impairment due to his PTSD and that the anxiety with some 
panic symptoms was not causally related to PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 C.F.R. Part 4 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for PTSD was granted by rating decision in 
March 1998, which assigned a 10 percent evaluation, effective 
June 18, 1997, and the veteran timely appealed the 10 percent 
evaluation.  Consequently, the veteran's claim is an original 
claim that was placed in appellate status by a Notice of 
Disagreement expressing disagreement with an initial rating 
award.  The rule from Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation is warranted for PTSD if there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication; a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Although outpatient records on file contain the diagnosis of 
PTSD on several occasions, VA psychiatric examination reports 
in December 1997 and December 1999 show that no PTSD symptoms 
were evident.  The December 1997 examiner concluded that the 
veteran's PTSD was in remission and the December 1999 
examiner diagnosed PTSD by history only.  The veteran's 
primary symptomatology of anxiety and some panic attacks was 
not considered to be etiologically related to PTSD and was 
helped by medication.  The Board also notes that the SSA 
award in July 1998 did not include PTSD in the list of the 
veteran's severe impairments.  The medical evidence shows 
that the PTSD is not productive of panic attacks, 
suspiciousness, chronic sleep impairment, or memory loss.  In 
sum, the medical evidence demonstrates that the disability 
does not more nearly approximate the criteria for a 30 
percent evaluation than those for a 10 percent evaluation.  

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required hospitalization for his service-connected 
PTSD and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  
Additionally, as noted above, VA examiner's concluded that 
there is little industrial impairment due to the veteran's 
PTSD.  In sum there is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
rating.  Therefore, the Board has concluded that referral of 
the claim for extra-schedular consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

